FILED
                                                                                                 4/24/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                              UNITED STATES DISTRICT COURT                             Court for the District of Columbia
                              FOR THE DISTRICT OF COLUMBIA

Joachim Tape,                                    )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )       Civil Action No. 20-714 (UNA)
                                                 )
                                                 )
Howard County 911 Caller et al.,                 )
                                                 )
                  Defendants.                    )


                                    MEMORANDUM OPINION

          This matter is before the Court on its initial review of plaintiff’s Civil Complaint filed pro

se and his application for leave to proceed in forma pauperis. The Court will grant the in forma

pauperis application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

          Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of

the claim being asserted so that they can prepare a responsive answer, mount a defense, and

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977). It also assists the court in determining whether it has jurisdiction over the subject

matter.

                                                     1
       Plaintiff resides in Columbia, Maryland. His cryptically worded complaint against four

unnamed 911 callers in Howard County, Maryland, a Pastor, Cricket Wireless, and other entities

lacks a jurisdictional basis and intelligible factual allegations. Therefore, this case will be

dismissed. A separate order accompanies this Memorandum Opinion.


                                                          _________s/_____________
                                                          AMY BERMAN JACKSON
Date: April 24, 2020                                      United States District Judge




                                              2